Citation Nr: 1136414	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to August 1945.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death.

In March 2010 the appellant and her son testified at a hearing before RO personnel.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action is necessary on the claim for entitlement to service connection for the cause of the Veteran's death.  The Board notes that the appellant is already in receipt of Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 because he was rated as totally disabled for more than ten years prior to his death. 

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2010).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (the Court) outlined VA's duty to notify in the context of claims for service connection for the cause of the Veteran's death or dependency and indemnity compensation (DIC) benefits.  With respect to such claims, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  

The January 2007 VCAA notice letter, which was issued prior to the decision in Hupp, does not fully comply with the requirements set forth in that case.  The Board notes that during his lifetime, the Veteran had established service connection for bronchial asthma and status post cystoproctatectomy with ileo conduit for bladder cancer, each rated as 60 percent disabling.  

The Board also notes that a VA terminal discharge summary showed that 
the Veteran was hospitalized from June 2006 until the date of his death in November 2006.  A May 2010 VA medical opinion prepared by the Chief of Hematology/Oncology referred to treatment records during that hospitalization, which she reviewed via the VA computerized patient record system (CPRS).  However, these records are not associated with the claims file.  Therefore, the AMC/RO should obtain inpatient VA terminal treatment records from the Providence VA Medical Center dated from June 2006 through November 2006.

Finally, although a medical opinion concerning whether the Veteran's death was related to the service connected bladder cancer was obtained, an opinion as to whether the Veteran's service-connected bronchial asthma (rated at 60 percent) contributed to the Veteran's death has not been sought.  Such should be accomplished on remand.  In addition, while the Veteran was not diagnosed or treated for any heart disorder during service, the service treatment records appear to mention a systolic mitral murmur during a November 1943 hospitalization for urethritis.  Accordingly, an opinion as to whether any heart condition was present during service and if so, whether such caused or contributed to the Veteran's death, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant a corrective VCAA notice that includes a statement of the conditions for which the Veteran was service-connected at the time of his death (bronchial asthma and status post cystoproctatectomy with ileo conduit for bladder cancer), as well as an explanation of the evidence and information required to substantiate the claim based on a service-connected condition and a condition not yet service-connected, in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  The AMC/RO should obtain the Veteran's terminal inpatient treatment records from the Providence VA Medical Center dated from June 2006 to November 2006 and associate them with the claims file.  If the requested records are unavailable, the appellant should be notified of such and the claims file annotated accordingly. 

3.  After the above has been completed to the extent possible, send the Veteran's claims file to a VA physician for review.  Following a review of the claims file, the physician should respond to the following:

a. Is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected bronchial asthma materially contributed to or hastened the Veteran's death (listed on the death certificate as cardiac arrest due to respiratory failure due to sepsis, myocardial infarction and colon cancer).  The physician should provide the medical basis for his/her conclusion.

b. Is at least as likely as not (50 percent probability or greater) that the Veteran had a heart disorder in service that ultimately contributed to or hastened the Veteran's death (listed on the death certificate as cardiac arrest due to respiratory failure due to sepsis, myocardial infarction and colon cancer).  In rendering this opinion the physician should address the notation of a systolic mitral murmur during a November 1943 hospitalization in service.  The physician should provide the medical basis for his/her conclusion.

4.  After completion of the above to the extent possible, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


